Citation Nr: 1227049	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted entitlement to service connection for PTSD and assigned an initial 30 percent rating effective June 26, 2008.  

This case was previously before the Board in May 2011, when it increased the initial rating of the Veteran's PTSD from 30 percent to 50 percent.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's May 2011 decision to the extent that it denied the Veteran an initial disability rating in excess of 50 percent for PTSD.  The Court remanded the appeal to the Board for compliance with the instructions in the Joint Motion.

In March 2012, the Veteran's representative submitted additional evidence to the Board without a waiver of review in the first instance by the agency of original jurisdiction.  The lack of a waiver does not prejudice the Veteran, however, because the Board is remanding the Veteran's claim entirely.

The Veteran participated in a videoconference hearing before the undersigned in April 2011.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.




REMAND

The Court's December 2011 Joint Motion identified one basis for remand.  Specifically, the Court indicated that the Board erred when it stated that the Veteran needed to demonstrate "severe or total social and occupational impairment" in order to receive a rating in excess of 50 percent for his PTSD.  The Joint Remand additionally offered the Veteran the ability to submit additional evidence in support of his claim.  Pursuant to the Joint Remand, the Veteran's representative submitted two private psychiatric evaluations in March 2012 and May 2012.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Upon review of the newly submitted evidence in the instant case, the private examination reports from March 2012 and May 2012 suggest that the Veteran's symptomatology may be increasing in severity.  For example, prior to the submission of these examination reports, the evidence of record did not indicate that the Veteran experienced suicidal ideation or obsessional rituals that interfere with routine activities, both of which are symptoms associated with disability ratings in excess of 50 percent.  Specifically, the May 2012 private examination of the Veteran indicates that the Veteran has "prominent suicidal ideation"  It also indicates that the Veteran's hypervigilance, specifically time spent checking locks and barricading doors at home, interferes with his daily routine.  The May 2012 clinician also stated generally that the Veteran's mood had declined over the preceding four years.

The Veteran was last provided with a VA examination in October 2008.  In light of both the suggestion that the Veteran's condition has worsened and the length of time that has elapsed since the most recent VA psychological examination, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr, 21 Vet. App. at 303.  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's PTSD is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected PTSD disability.  Based on the Veteran's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

2.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  

After reviewing the claims folder and conducting a detailed mental status examiner, the examiner should:

a) identify the symptoms that the Veteran currently manifests or has manifested in the past that are attributable to his PTSD, and provide a detailed description of such symptoms, to include the frequency with which the Veteran experiences such symptoms;

b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD;

c) indicate whether the Veteran's PTSD renders him unemployable; and,

d) assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and explain the significance of the score.  

The rationale for all opinions expressed should be provided.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any scheduled examination, documentation must be obtained that demonstrates that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claim file.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





Continued on the next page.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



